           Case 1:16-cv-06219-ER Document 60 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GUOLIANG LIU, ZHANGSHENG GU,
JIAN LI, CHANGYING ZOU, on behalf of
all other persons similarly situated, and RUN
HUA HOU,
                                 Plaintiffs,

                   – against –
                                                                   ORDER
J.R.H. RESTAURANT GROUP, INC.,
                                                              16 Civ. 6219 (ER)
d/b/a KUMO SUSHI, JIMMY’S SUSHI
BUFFET, INC., d/b/a KIKOO SUSHI,
LINDSEY BUFFET RESTAURANT,
INC., d/b/a KUMO SUSHI, JIMMY
CHEN, YUN LIN CHEN, HUI ZHAO,
QUEENIE CHEN, JANE DOE, and
VERA CHEN,
                                 Defendants.

RAMOS, D.J.:

         The parties are hereby ORDERED to file a joint status report by December 3, 2020.

Failure to comply with this Order may result in sanctions, including dismissal for failure to

prosecute. See Fed. R. Civ. P. 41.

         SO ORDERED.

Dated:    November 19, 2020
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
